Case 20-40675-JMM   Doc 10    Filed 08/28/20 Entered 08/28/20 15:59:04   Desc Main
                             Document      Page 1 of 6
Case 20-40675-JMM   Doc 10    Filed 08/28/20 Entered 08/28/20 15:59:04   Desc Main
                             Document      Page 2 of 6
Case 20-40675-JMM   Doc 10    Filed 08/28/20 Entered 08/28/20 15:59:04   Desc Main
                             Document      Page 3 of 6
Case 20-40675-JMM   Doc 10    Filed 08/28/20 Entered 08/28/20 15:59:04   Desc Main
                             Document      Page 4 of 6
Case 20-40675-JMM   Doc 10    Filed 08/28/20 Entered 08/28/20 15:59:04   Desc Main
                             Document      Page 5 of 6
Case 20-40675-JMM   Doc 10    Filed 08/28/20 Entered 08/28/20 15:59:04   Desc Main
                             Document      Page 6 of 6
